Gilfillan, C. J.
The defendant Gaslin, who had endorsed a note payable to his order, and which was delivered to the plaintiff, is attempted to be held upon the note, notwithstanding failure to seiwe him with notice of non-payment, by oral testimony that the actual contract between the jiarties was other than that of endorser and endorsee. No fraud or mistake, such as to avoid the endorsement, or justify a reformation of the written contract, is alleged. The case comes within the rule laid down in Levering v. Washington, 3 Minn. 323 ; Kern v. Von Phul, 7 Minn. 426; First National Bank v. National Marine Bank, 20 Minn. 63, which held that oral testimony was not competent to vary the contract of endorsement.
Order affirmed.